—In a hybrid proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Building Department of the Town of Riverhead dated October 14, 1997, finding that the petitioner’s building permit had expired, and an action, inter alia, pursuant to 42 USC § 1983 to recover damages for the alleged violation of the petitioner’s due process rights, the appeal is from an order of the Supreme Court, Suffolk County (Berler, J.), dated June 8, 1998, which, inter alia, denied the appellants’ motion to dismiss the petition.
Ordered that the appeal is dismissed, without costs or disbursements, as that order was superseded by an order dated December 2, 1998, made upon renewal.
After the appellants had filed the instant appeal from the Supreme Court’s order dated June 8, 1998, they moved in that court to renew their motion to dismiss the petition. The court granted renewal, and in an order dated December 2, 1998, substantially altered its prior determination. The appellants did not appeal from the latter order, which was in their favor. Accordingly, under the circumstances, the appeal from the order dated June 8, 1998, is dismissed. Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.